Exhibit 10.7

PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of 29 APRIL 2009, (this “Agreement”) made among
RENAISSANCE REINSURANCE LTD., a company organized and existing under the laws of
Bermuda whose address of its registered or principal office is at Renaissance
House, 8-20 East Broadway, Pembroke HM 19, Bermuda (the “Pledgor”), and CITIBANK
EUROPE PLC (the “Pledgee”).

PRELIMINARY STATEMENTS.

 

(1) The Pledgor and the Pledgee have entered into one or more Master Agreements
(as defined in Exhibit A) pursuant to which the Pledgee may, from time to time
in its sole discretion, issue, or procure the issuance of, for the account of
the Pledgor, letters of credit or similar or equivalent instruments (each a
“Credit” and, collectively, the “Credits”).

 

(2) The Pledgor has agreed to collateralize its obligations to the Pledgee that
result from time to time under each Master Agreement and in respect of the
Credits issued thereunder, whether now existing or from time to time hereafter
incurred or arising, as such obligations are more fully defined in Section 3 of
this Agreement as the Secured Obligations.

 

(3) The Pledgor and the Pledgee desire to execute and deliver this Agreement for
the purpose of securing the Secured Obligations and subjecting the property
hereinafter described to the Lien of this Agreement as security for the
performance of the Secured Obligations.

 

(4) The Pledgor has opened account number RREF0741002 (together with any
successor account opened and maintained for this purpose, the “Account”) with
The Bank of New York Mellon at its office at One BNY Mellon Center, Pittsburgh,
PA 15258, U.S.A.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Pledgee to enter into transactions with and to provide services to the Pledgor
and its subsidiaries pursuant to separate agreements or arrangements between
such persons and the Pledgee, the parties hereto hereby agree as follows:

Section 1. Defined Terms. Except as otherwise expressly provided herein,
capitalized terms used herein shall have the meanings assigned to such terms in
Exhibit A.

Section 2. Grant of Security. Subject to and in accordance with the provisions
of this Agreement, the Pledgor hereby assigns, pledges and grants to the Pledgee
a first priority security interest in and a Lien on all of the Pledgor’s right,
title and interest, whether now owned or hereafter acquired, in all of the
following (collectively, the “Collateral”):

 

(i) the Account;

 

(ii) the Securities and any Instruments or other Financial Assets credited to
the Account or otherwise acquired by the Pledgee in any manner and under its
control as Collateral (the “Pledged Securities”) including, without limitation,
any Securities Account and Security Entitlement in respect of the Account, the
Pledged Securities or any of them;

 

1



--------------------------------------------------------------------------------

(iii) all additional Investment Property (including without limitation)
Securities, Security Entitlements, Financial Assets, or other property and all
funds, cash or cash equivalents (together with any applicable Account or
Securities Account) from time to time (A) received, receivable or otherwise
distributed in respect of or in exchange or substitution for any other
Collateral (all such funds, cash or cash equivalents to be Financial Assets for
the purposes of this Agreement) or (B) otherwise acquired by the Pledgee in any
manner and delivered to the Pledgee or under the control of the Pledgee as
Collateral; and

 

(iv) all proceeds (including, without limitation, cash proceeds) of any or all
of the foregoing, including without limitation, proceeds that constitute
property of the types described in clauses (i), (ii) and (iii) above.

Section 3. Security of Obligations. This Agreement (and the Collateral pledged
hereunder) secures the payment of such proportion of the obligations of the
Pledgor as is required under Section 6(h) hereof, now or hereafter existing
under each Master Agreement (including contingent obligations with respect to
Credit(s) issued or procured for issuance by the Pledgee for the Pledgor’s
account) and this Agreement, whether direct or indirect, absolute or contingent,
and whether for principal, interest, fees, expenses or otherwise and the payment
of such proportion as is required under Section 6(h) hereof, of any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Pledgee in enforcing any rights under this Agreement and the Master Agreements
(all such obligations being the “Secured Obligations”). Subject to Section 10
hereof, this Agreement is intended to convey to the Pledgee, and hereby grants
to the Pledgee, the right and power to exercise exclusive control over all
Security Entitlements in, and the sole right and power to direct dispositions of
all cash deposits in the Account for the purposes of sections 9-106(c) and
9-104(b) of the NYUCC.

Section 4. Delivery of Security Collateral.

 

(a) On or prior to the date hereof, the Pledgor shall transfer or credit, or
cause to be transferred or credited, all of the Pledged Securities to the
Pledgee or to the Account or a Securities Account under arrangements acceptable
to the Pledgee in its sole discretion. Pledgor shall deliver all other
Collateral to the Pledgee or to a Securities Intermediary subject to the control
of the Pledgee under arrangements acceptable to the Pledgee in its sole
discretion. Upon the occurrence of and during the continuance of an Event of
Default (as hereinafter defined), the Pledgor expressly authorizes the Pledgee
and the Pledgee shall have the right, at any time it reasonably determines is
necessary or desirable to enable the Pledgee to better perfect or protect the
security interests granted hereunder, upon notice to the Pledgor, to transfer to
or to register in the name of the Pledgee or any of its nominees any or all of
the Collateral.

 

(b) Upon the occurrence and during the continuance of an Event of Default, or at
any time with the prior written consent of the Pledgor, the Pledgee may
transfer, or require the Pledgor to transfer the Collateral from the Account to
an account at Citibank, N.A. (London, England branch) and to execute a
replacement deposit agreement (in substantially the customary form used by the
Pledgee, a copy of which deposit agreement has been provided to Pledgor) in
substitution for this Agreement.

Section 5. Use of Proceeds. Proceeds that are received in respect of any
Collateral shall be held as cash Collateral as provided in Section 2 of this
Agreement.

 

2



--------------------------------------------------------------------------------

Section 6. Representations, Warranties and Covenants. The Pledgor represents,
warrants and covenants on the date of this Agreement and on each day (by
reference to the facts and circumstances then existing) until this Agreement has
expired or terminated, that:

 

(a) The Pledgor is a corporation duly organized and validly existing under the
laws of its jurisdiction of incorporation and has all requisite corporate power
and authority (including, without limitation, all governmental licenses, permits
and other approvals except where such failure would not have a material adverse
effect on the Pledgor’s business) to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.

 

(b) The execution, delivery and performance by the Pledgor of this Agreement,
and the consummation of the transactions contemplated hereby, are within the
Pledgor’s corporate powers and have been duly authorized by all necessary
corporate action.

 

(c) The Pledgor’s exact legal name, as defined in Section 9-503(a) of the NYUCC,
is correctly set forth in Schedule 3 hereto. Such Pledgor has only the trade
names listed on Schedule 3 hereto. Such Pledgor is (i) located (within the
meaning of Section 9-307 of the NYUCC) and (ii) has its chief executive office
in the state or jurisdiction set forth in Schedule 3 hereto. The information set
forth in Schedule 3 hereto with respect to such Pledgor is true and accurate in
all respects. Such Pledgor has not previously changed its name, location, chief
executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule 3 hereto
except as disclosed in Schedule 4 hereto.

 

(d) All Collateral consisting of certificated securities and instruments has
been delivered to the Pledgee.

 

(e) The Pledgor is the legal and beneficial owner of the Collateral free and
clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement. No effective financing statement or other
instrument similar in effect covering all or any part of such Collateral or
listing the Pledgor or any trade name of the Pledgor as debtor with respect to
such Collateral is on file in any recording office, except such as may have been
filed in favor of the Pledgee.

 

(f) No consent of any other Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other third party is required either (i) for the grant by the
Pledgor of the assignment and security interest granted hereby, for the pledge
by the Pledgor of the Collateral pursuant hereto or for the execution, delivery
or performance of this Agreement by the Pledgor, (ii) for the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including the first priority nature of such pledge, assignment or security
interest), except for the filing of financing and continuation statements under
the NYUCC, which financing statements have been duly filed and are in full force
and effect, and the actions described in Section 4 with respect to the
Collateral and the execution of the Account Control Agreement (as defined
below), which actions have been taken and are in full force and effect or
(iii) for the exercise by the Pledgee of its rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Collateral by laws affecting the offering and sale of securities
generally.

 

(g) The execution, delivery and performance by the Pledgor of this Agreement and
the consummation of the transactions contemplated hereby, do not and will not
(i) violate any provision of law, rule or regulation applicable to the Pledgor;
(ii) conflict with the charter or by-laws or substantively similar constitutive
documents of the Pledgor; or (iii) contravene or conflict with, or create a lien
(other than the lien in favour of the Pledgee created hereby) or right of
termination or acceleration under, any contractual obligation binding upon the
Pledgor.

 

3



--------------------------------------------------------------------------------

(h) The Pledgor shall cause Securities of the type specified in Schedule 1 (the
“Qualifying Collateral”) to be pledged as Collateral so that at all times the
Letter of Credit Value of such Securities shall, subject to the provisions of
Section 7(B)(II) of this Agreement, equal or exceed an amount equal to 75% of
the aggregate amount of the then outstanding Credits (the “Required Account
Value”); and without limiting the foregoing, if at any time the Pledgor is not
in compliance with the requirements of this subsection (h), the Pledgor shall
within five Business Day cause additional Securities of the type specified in
Schedule 1 to be held as Collateral pursuant to Section 2 to the extent required
to cause the Pledgor to be in compliance with this subsection (h). Final
determination as to whether a security shall be treated as Qualifying Collateral
for the purposes of this Section 6(h) shall be at the sole discretion of the
Pledgee.

 

   The sum representing 25% of the aggregate amount of the then outstanding
Credits which does not form part of the Required Account Value shall be defined
for the purposes of this Agreement as the “Unsecured Portion”.

 

(i) The Pledgor is the legal and beneficial owner of the Collateral and the
Pledgor has and shall at all times have rights in, and good and marketable title
to, the Collateral, free and clear of all Liens and “adverse claims” (as such
term is defined in Section 8-102(a)(1) of the NYUCC), save as may have been
disclosed by the Pledgor to the Pledgee in writing prior to the date of this
Agreement. Liens in favour of Citibank, N.A. securing the Pledgor’s
reimbursement obligations to Citibank, N.A. in connection with the issuance of
letters of credit shall be deemed to have been disclosed in writing to the
Pledgee. The Pledgor undertakes, upon becoming aware that it is to be subject to
a Change of Control, to promptly inform the Pledgee of such fact and to enter
into such additional documentation as may be required in order to ensure that
the rights of the Pledgee under this Agreement are in no way prejudiced
including, but not limited to, the entering into of new Master Agreement and/or
Pledge Agreement on substantially the same terms as those existing at such time.

 

(j) This Agreement and the pledge and assignment of the Collateral pursuant
hereto create a valid security interest in the Collateral in which a security
interest may be created under Article 9 of the NYUCC, securing the payment of
such proportion of the Secured Obligations as is required under Section 6(h)
hereof, (ii) this Agreement and the related Account Control Agreement, dated as
of the date hereof (“the Account Control Agreement”), by and among the Pledgor,
the Pledgee and The Bank of New York Mellon are sufficient to perfect such
security interest as to which perfection can be achieved by possession, control
or the filing of financing statements under the NYUCC, and (iii) assuming the
Pledgee has no notice of any Liens or “adverse claims” (as such terms is defined
in Section 8-102(a)(1) of the NYUCC) with respect to the Collateral, the Pledgee
will take the Collateral free and clear of any Liens and adverse claims.

Section 7. Undertakings.

 

A. The Pledgor undertakes to the Pledgee that it shall:

 

  (a) provide the Pledgee with each annual 10K filing made by RenaissanceRe
Holdings Ltd., as soon as it is available and in any event within 95 days of its
financial year end;

 

  (b) provide the Pledgee with each 10Q filing made by RenaissanceRe Holdings
Ltd., as soon as it is available and in any event within 50 days of the end of
the relevant quarter; and

 

  (c) provide the Pledgee with a copy of the Pledgor’s unaudited balance sheet
as soon as it is available and in any event within 50 days of the end of the
relevant quarter, prepared in accordance with GAAP (subject to normal year-end
adjustments and expect that footnote and schedule disclosure may be
abbreviated);

 

4



--------------------------------------------------------------------------------

Failure to comply with such undertakings shall not comprise an Event of Default
unless such failure remains unremedied for a period of 30 days following the
date upon which the Pledgee gave notice of such failure to the Pledgor.

 

B.      I In respect of the Unsecured Portion only, the Pledgor undertakes to
the Pledgee that it shall comply at all times with the following financial
covenants:

 

  (i) Minimum Financial Strength Rating: the Pledgor will maintain at all times
a Minimum Financial Strength Rating of at least “A-”.

 

     “Financial Strength Rating” means (a) the financial strength rating given
to the Pledgor by A.M. Best Company (or any successor) or (b) in the event that
A.M. Best Company ceases to exist or to issue financial strength ratings
generally, the equivalent financial strength rating given to the Pledgor by
Standard & Poor’s Ratings Services (a division of The McGraw-Hill Companies,
Inc.) (or any successor).

 

  (ii) Net Worth: Not to permit its Net Worth to be less than an amount equal to
$960,000,000 (the “Required Net Worth”); provided, that, if the Pledgor’s Net
Worth at any time is less than the Required Net Worth, but is greater than or
equal to $800,000,000 (the “Minimum Net Worth”), then, so long as the Required
Rating is maintained, the Pledgor shall not be deemed to have failed to meet
this financial covenant for the purposes of Section 7(B)(II) below until the
first day at which (i) the Net Worth is less than the Minimum Net Worth,
(ii) the Financial Strength Rating is less than the Required Rating, (iii) there
is no publicly available Financial Strength Rating or (iv) the date which is
three months from the date the Net Worth was less than the Required Net Worth if
Net Worth continues to be less than the Required Net Worth.

 

  (iii) Leverage: The Group will maintain at all times a ratio of consolidated
debt for borrowed money (other than liens on invested assets pursuant to trusts)
to Total Capital, of not greater than .35 : 1.00.

 

        II Should the Pledgor fail to meet any one or more of the financial
covenants in Section 7(B)(I), the Pledgor shall within five Business Days of
request by the Pledgee, cause additional Securities of the type specified in
Schedule 1 to be held as Collateral pursuant to Section 2 to the extent required
so that at all times the Letter of Credit Value of all Securities held as
Collateral shall equal or exceed an amount equal to the aggregate amount of the
then outstanding Credits. In such an event, the definition of “Required Account
Value” as utilised herein shall be deemed duly amended so as to incorporate the
additional Collateral. Final determination as to whether a security shall be
treated as Qualifying Collateral for the purposes of this Section 7(B)(II) shall
be at the sole discretion of the Pledgee. Failure to comply with the terms of
this Section 7(B)(II) shall comprise an Event of Default.

 

  III Should one of the financial covenants set out in Section 7(B)(I) have been
breached, such that the collateralisation trigger in Section 7(B)(II) has been
exercised and where the Pledgor has provided such additional Securities as are
required to comply with said Section 7(B)(II), the Pledgee nevertheless agrees:-

 

  (a) that in the event that the breach has been rectified and the Pledgor can
demonstrate, to the Pledgee’s reasonable satisfaction, that the financial
covenants have been fully complied with for a period of two full calendar year
quarters, then

 

  (b) it shall release such additional Securities as are then being provided by
the Pledgor solely as a result of its failure to comply with Section 7(B)(I) and
the Required Account Value shall be reduced to reflect such compliance and
release.

 

5



--------------------------------------------------------------------------------

     For the avoidance of doubt, following a return of Collateral by the Pledgee
as described in Section 7(B)(III)(b) above, Section 7 shall continue to apply as
if such breach had not occurred. Should, therefore, a further breach of the
financial covenants set out in Section 7(B)(I) take place, the Pledgor will
again be required to provide such additional Securities as are required in order
to comply with the requirements of Section 7(B)(II).

Section 8. Further Assurances.

 

(a) The Pledgor agrees that from time to time, at the expense of the Pledgor,
the Pledgor will execute and deliver, or otherwise authenticate, within five
Business Days of request, all further Instruments and documents, and take all
further action, that may be necessary or desirable, or that the Pledgee may
reasonably request, in order to continue, perfect and protect any pledge,
assignment or security interest granted or purported to be granted hereby or to
enable the Pledgee to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, the Pledgor will execute and file such financing or continuation
statements, or amendments thereto, and such other Instruments or notices, as may
be necessary or desirable, or as the Pledgee may reasonably request, in order to
perfect and preserve the pledge, assignment and security interest granted or
purported to be granted hereby.

 

(b) The Pledgor hereby authorizes the Pledgee to file one or more financing or
continuation statements, and amendments thereto, in each case without the
signature of the Pledgor, and regardless of whether any particular asset
described in such financing statements falls within the scope of the NYUCC or
the granting clause of this Agreement. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law. The Pledgor
ratifies its authorization for the Pledgee to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

 

(c) The Pledgor will furnish to the Pledgee from time to time statements and
schedules further identifying and describing the Collateral of the Pledgor and
such other reports in connection with such Collateral as the Pledgee may
reasonably request, all in reasonable detail.

Section 9. Post-Closing Changes. Within ten Business Days after the date upon
which the Pledgor changes its name, type of organization, jurisdiction of
organization, organizational identification number or location from those set
forth in Schedule 3, the Pledgor will provide written notice to the Pledgee and
take all action required by the Pledgee for the purpose of perfecting or
protecting the security interest granted by this Agreement. The Pledgor will not
become bound by a security agreement authenticated by another Person (determined
as provided in Section 9-203(d) of the NYUCC) in respect of the Collateral
without giving the Pledgee 30 days’ prior written notice thereof and taking all
action required by the Pledgee to ensure that the perfection and first priority
nature of the Pledgee’s security interest in the Collateral will be maintained.
The Pledgor will hold and preserve its records relating to the Collateral and
will permit representatives of the Pledgee at any time during normal business
hours to inspect and make abstracts from such records and other documents. If
the Pledgor does not have an organizational identification number and later
obtains one, it will for with notify the Pledgee of such organizational
identification number.

Section 10. Distributions.

 

(a) Other than upon and during the continuance of an Event of Default,

 

  (i) the Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose; provided, however, that the Pledgor will not exercise or refrain from
exercising any such right if such action would have a material adverse effect on
the value of the Collateral or any part thereof.

 

6



--------------------------------------------------------------------------------

  (ii) to the extent consistent with Section 6(h), the Pledgor shall be entitled
to receive and retain any and all distributions paid in respect of the Pledged
Securities; provided, however, that any and all

 

  (A) distributions paid or payable other than in cash in respect of, and
Instruments, Financial Assets and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Collateral; and

 

  (B) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Collateral,

 

   shall be forthwith delivered to the Pledgee to hold as Collateral and shall,
if received by the Pledgor, be received in trust for the benefit of the Pledgee,
be segregated from the other property or funds of the Pledgor and be forthwith
delivered to the Pledgee as Collateral in the same form as so received (with any
necessary endorsement) to the extent the Collateral is less than the Required
Account Value.

 

(b) The Pledgee shall execute and deliver (or cause to be executed and
delivered) to the Pledgor all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(a)(i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (a)(ii) above.

Section 11. Transfer and Other Liens. The Pledgor shall not (i) sell, assign or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, or (ii) create or suffer to exist any Lien upon or with respect to
any of the Collateral, including any right to give any Entitlement Order with
respect to the Collateral, except for the pledge, assignment and security
interest created by this Agreement.

Section 12. Pledgee Appointed Attorney-in-Fact. The Pledgor hereby irrevocably
appoints the Pledgee as the Pledgor’s attorney-in-fact, with, upon the
occurrence and during the continuance of an Event of Default, full authority
upon failure to perform any of the obligations under each Master Agreement or
this Agreement in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, from time to time, in the Pledgee’s discretion, to take
any action and to execute any instrument that the Pledgee may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation:

 

  (a) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquaintance and receipts for moneys due and to become due under or in
respect of any of the Collateral,

 

  (b) to receive, indorse and collect any drafts or other instruments or
documents, in connection with clause (a) above, and

 

  (c) to file any claims or take any action or institute any proceedings that
the Pledgee may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Pledgee with respect to any
of the Collateral.

Section 13. Pledgee May Perform. Upon the occurrence and during the continuance
of an Event of Default, should the Pledgor fail to perform any agreement
contained herein, the Pledgee may, but without any obligation to do so and
without notice, itself perform, or cause performance of, such agreement, and the
expenses of the Pledgee incurred in connection therewith shall be payable by the
Pledgor under Section 17(b) hereof.

 

7



--------------------------------------------------------------------------------

Section 14. The Pledgee’s Duties. The powers conferred on the Pledgee hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Pledgee shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Pledgee has or is deemed to have knowledge of such matters, or as to the
taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Pledgee shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Pledgee accords its own property.

Section 15. Security Interest Absolute. The obligations of the Pledgor under
this Agreement are independent of the Secured Obligations and any agreement with
respect to the Secured Obligations, and a separate action or actions may be
brought and prosecuted against the Pledgor to enforce this Agreement,
irrespective of whether any action is brought against the Pledgor under the
Master Agreements or whether the Pledgor is joined in any such action or
actions. All rights of the Pledgee and the pledge, assignment and security
interest hereunder, and all obligations of the Pledgor hereunder, shall be
irrevocable, absolute and unconditional, irrespective of, and the Pledgor
irrevocably waives (to the maximum extent permitted by applicable law) any
defenses it may now have or may hereafter acquire in any way relating to, any or
all of the following:

 

(a) any lack of validity or enforceability of this Agreement, each Master
Agreement or any other agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other amendment or waiver of or
any consent to any departure from this Agreement or each Master Agreement,
including, without limitation, any increase in the Secured Obligations;

 

(c) any taking, exchange, release or non-perfection of any other collateral, or
any taking, release or amendment or waiver of or consent to departure from any
guaranty for all or any of the Secured Obligations;

 

(d) any manner of application of the Collateral, or proceeds thereof, to all or
any of the Secured Obligations, or any manner of sale or other disposition of
any Collateral for all or any of the Secured Obligations or any other assets of
the Pledgor or any of its subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of the Pledgor or any of its subsidiaries; or

 

(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Pledgor or a third party grantor of a security
interest.

Section 16. Remedies. If an Event of Default shall have occurred:

 

(a)

The Pledgee may exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party upon default under the NYUCC and also
may, without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Pledgee’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Pledgee may deem commercially reasonable. The
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to the Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Pledgee shall not be obligated to make any sale of
Collateral regardless of a notice of sale having been given. The Pledgee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may,

 

8



--------------------------------------------------------------------------------

 

without further notice, be made at the time and place to which it was so
adjourned. For the avoidance of doubt, a failure alone by the Pledgor to meet
its obligations to provide additional Collateral under Section 7(B)(II) hereof
shall not entitle the Pledgee to exercise its rights under this Section 16(a) in
respect of such Collateral as was provided by the Pledgor in order to comply
with the requirements of Section 6(h) of this Agreement.

 

(b) Any cash held by or on behalf of the Pledgee and all cash proceeds received
by the Pledgee in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral may, in the discretion of the Pledgee, be
held by the Pledgee as Collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Pledgee pursuant to
Section 17) in whole or in part by the Pledgee against all or any part of the
outstanding Secured Obligations in such order as the Pledgee shall elect. Any
surplus of such cash or cash proceeds held by the Pledgee and remaining after
payment in full of all the Secured Obligations shall be paid over to the Pledgor
or to whomsoever may be lawfully entitled to receive such surplus.

 

(c) The Pledgee may, without notice to the Pledgor, except as required by law
and at any time or from time to time, charge, set-off and otherwise apply all or
any part of the outstanding Secured Obligations against the Collateral or any
part thereof.

 

(d) All payments received by the Pledgor in respect of the Collateral shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
funds of the Pledgor that do not constitute Collateral and shall be forthwith
paid over to the Pledgee or credited to the Account in the same form as so
received (with any necessary indorsement).

Section 17. Indemnity and Expenses.

 

(a) The Pledgor agrees to indemnify, defend and save and hold harmless the
Pledgee and its affiliates and its (and its affiliates’) officers, directors,
employees, agents, attorneys and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or
resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.

 

(b) The Pledgor will, upon demand, pay to the Pledgee the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents that the Pledgee may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral, (iii) the exercise or enforcement (whether through negotiations,
legal proceedings or otherwise) of any of the rights of the Pledgee hereunder or
(iv) the failure by the Pledgor to perform or observe any of the provisions
hereof.

Section 18. Currency.

 

(a) For the purpose of or pending the discharge of any of the Secured
Obligations, the Pledgee may convert any monies received, recovered or realised
or subject to application by the Pledgee under this Agreement (including the
proceeds of any previous conversion under this Section) from their existing
currency of denomination into such other currency of denomination as the Pledgee
may think fit, and any such conversion shall be effected at the Pledgee’s then
prevailing spot rate of exchange for obtaining such other currency with the
existing currency.

 

(b) References herein to any currency extend to any funds of that currency and
for the avoidance of doubt funds of one currency may be converted into different
funds of the same currency.

 

9



--------------------------------------------------------------------------------

Section 19. Amendments; Waivers; Etc. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by the Pledgor herefor, shall in
any event be effective unless the same shall be in writing and signed by the
Pledgee, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Pledgee to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

Section 20. Addresses for Notices. All notices and other communications provided
for hereunder shall be either (i) in writing (including telegraphic, telecopier
or telex communication) and mailed, telegraphed, telecopied, telexed or
otherwise delivered or (ii) by electronic mail (if electronic mail addresses are
designated as provided below) confirmed immediately in writing, in the case of
the Pledgee, addressed to the Insurance Letter of Credit Department, Citibank
Europe Plc, 1 North Wall Quay, IFSC, Dublin 1, Ireland. FAO: Peadar Mac Canna;
Fax: +353 1622 2741; E-mail: Peadar.maccanna@citi.com and, in the case of the
Pledgor, addressed to Renaissance Reinsurance Ltd., Renaissance House, 8-20 East
Broadway, Pembroke HM 19 Bermuda. FAO: Fred Donner; Fax: +1 441 296 5037;
E-mail: frd@renre.com; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telegraphed, telecopied,
telexed, sent by electronic mail or otherwise, be effective when deposited in
the mails, delivered to the telegraph company, telecopied, confirmed by telex
answerback, sent by electronic mail and confirmed in writing, or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Pledgee shall not
be effective until received by the Pledgee. Delivery by telecopier of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Schedule hereto shall be effective as delivery of an
original executed counterpart thereof.

Section 21. Continuing Security Interest; Assignments. This Agreement shall
create a continuing security interest in the Collateral and shall (a) remain in
full force and effect until the Secured Obligations are paid in full in cash or,
subject to the Pledgee’s agreement, otherwise provided for, (b) be binding upon
the Pledgor and the Pledgee and their respective successors and permitted
assigns and (c) inure, together with the rights and remedies of the Pledgee and
its respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), where the Pledgee has assigned or
otherwise transferred to any other Person all or any portion of its rights and
obligations under a Master Agreement, the Pledgee may assign or otherwise
transfer to any other Person all or any portion of its rights and obligations
under this Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to the Pledgee
herein or otherwise. The Pledgor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Pledgee such confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps related to the Collateral and other property or rights
covered by the security interest hereby granted, which the Pledgee deems
reasonably advisable to perfect, preserve or protect its security interest in
the Collateral, including any actions which may be required or advisable as a
result of any amendment or supplement to applicable laws, including the NYUCC.

Section 22. Release and Termination. Upon the later of (i) the date on which the
Secured Obligations are paid in full in cash or, subject to the Pledgee’s
agreement, otherwise provided for or (ii) any termination as provided in each
Master Agreement, the pledge, assignment and security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the Pledgor.
Upon any such termination, the Pledgee will, at the Pledgor’s expense execute
and deliver to the Pledgor such documents as the Pledgor shall reasonably
request to evidence such termination.

 

10



--------------------------------------------------------------------------------

Section 23. Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, except to the
extent that the validity or perfection of the security interest hereunder in
respect of any particular collateral is mandatorily governed by the laws of a
jurisdiction other than the State of New York, in which case the laws of such
other jurisdiction shall govern such matters.

Section 24. Jurisdiction, Venue.

 

(a) The Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of any New York State or Federal
court (to the extent such court has subject matter jurisdiction) sitting in New
York City and any appellate court from any such court in any action or
proceeding arising out of or relating to this Agreement or for the recognition
and enforcement of any judgment, and the Pledgor hereby irrevocably and
unconditionally agrees that all claims in respect of such action or proceeding
may be heard and determined in such New York State court or in such Federal
court. The Pledgor hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. The Pledgor hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any New York State or federal court. The Pledgor hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. The Pledgor irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
Pledgor at its address specified in Section 20. The Pledgor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

 

(b) Nothing in this Section 24 shall affect the right of the Pledgee to serve
legal process in any other manner permitted by applicable law or affect any
right which the Pledgee would otherwise have to bring any action or proceeding
against the Pledgor or its property in the courts of any other jurisdiction.

 

(c) To the extent that the Pledgor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself or its property, the Pledgor, to the extent
permitted by law, hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this subsection (c) shall have
the fullest scope permitted under the United States Foreign Sovereign Immunities
Act of 1976, as amended, and are intended to be irrevocable for purposes of such
Act.

SECTION 25. WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS
OF THE PLEDGEE IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

Section 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
electronic transmission (i.e. “PDF” or “TIFF” files) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 27. Severability. If any term or provision of this Agreement is or shall
become illegal, invalid or unenforceable in any jurisdiction, all other terms
and provisions of this Agreement shall remain legal, valid and enforceable in
such jurisdiction and such illegal, invalid or unenforceable provision shall be
legal, valid and enforceable in any other jurisdiction.

Section 28. Termination of Prior Agreement. The parties agree that any prior
pledge agreement between the Pledgor and the Pledgee with respect to the
Collateral is terminated as of the effective date of this Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

RENAISSANCE REINSURANCE LTD.

BY:

/s/    Fred R. Donner

Name: Fred R. Donner

Title: Chief Financial Officer

CITIBANK EUROPE PLC

BY:

/s/    Peadar Mac Canna

Name: Peadar Mac Canna

Title: Director

 

13



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINED TERMS

 

  (a) Capitalized terms used herein shall have the respective meanings ascribed
to them below:

“Business Day” means a day (other than a Saturday or Sunday) on which the banks
are generally open for business in London.

“Collateral” has the meaning specified therefor in Section 2 hereof.

“Change of Control” is deemed to have occurred if:

(a) the Persons owning the Voting Interests of Pledgor as of the date hereof
shall cease to own 51% or more of the Voting Interests of Pledgor; or

 

(b) Continuing Directors shall cease for any reason to constitute a majority of
the board of directors of Pledgor.

“Continuing Directors” means the directors of Pledgor on the date hereof and
each other director if, in each case, such other director’s nomination for
election to the board of directors of Pledgor is recommended by at least a
majority of the then Continuing Directors.

“Entitlement Holder” means a Person that (a) is an “entitlement holder” as
defined in Section 8-102(a)(7) of the NYUCC (except in respect of a book-entry
Security); and (b) in respect of any book-entry Security, is an “entitlement
holder” as defined in 31 C.F.R. 357.2 (or, as applicable to such book-entry
Security, the corresponding Federal Book-Entry Regulations governing such
book-entry Security) which, to the extent required or permitted by the Federal
Book-Entry Regulations, is also an “entitlement holder” as defined in
Section 8-102(a)(7) of the NYUCC.

“Entitlement Order” has the meaning set forth in Section 8-102(a)(8) of the
NYUCC and shall include, without limitation, any notice or related instructions
from the Pledgee directing the transfer or redemption of the Collateral or any
part thereof.

“Event of Default” means (i) a breach of, or default or event of default under,
any Master Agreement or (ii) any breach, default or failure under this Agreement
that has not been waived in writing by the Pledgee or, in the case of breaches,
defaults or failures under Section 7 of the Agreement, that shall not have been
cured within the specified period(s) provided for in the said Section 7.

“Federal Book-Entry Regulations” means the federal regulations contained in
Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)” governing
book-entry securities consisting of United States Treasury securities, U.S.
Treasury bonds, notes and bills) and Subpart D (“Additional Provisions”) of 31
C.F.R. Part 357, 31 C.F.R. §357.10 through §357.14 and §357.41 through §357.44
(including related defined terms in 31 C.F.R. §357.2), as amended by regulations
published at 61 Fed. Reg. 43626 (August 23, 1996) and as amended by an
subsequent regulations.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

14



--------------------------------------------------------------------------------

“Group” means RenaissanceRe Holdings Ltd. and each other person from time to
time included in its consolidated financial statements filed with the Securities
and Exchange Commission.

“Letter of Credit Value” means

(a) in respect of each component of the Qualifying Collateral, (x) the market
value of the Security or (y) the cash value, in each case

 

  (i) subject to the provisions of Schedules 1 and 2 and

 

  (ii) multiplied by the percentage specified in the table set out in Schedule 1
under the column headed “Letter of Credit Value” for that type of Security or
for cash; and if at any time there is more than one component part to the
Qualifying Collateral, the Letter of Credit Value for the Qualifying Collateral
shall be the sum of the Letter of Credit values for each component part of the
Qualifying Collateral; or

(b) such other amount calculated in such other manner as may be notified from
time to time by the Pledgee to the Pledgor.

“Lien” means any mortgage, pledge, attachment, lien, charge, claim, encumbrance,
lease or security interest, easement, right of first or last refusal, right of
first offer or other option or contingent purchase right.

“Master Agreement” means each agreement (as from time to time amended, varied
supplemented, novated or assigned) between the Pledgor (or by any person for or
on behalf of the Pledgor) and the Pledgee, pursuant to which the Pledgee has
established, maintained, amended, renewed or substituted or arranged for the
establishment, maintenance, amendment, renewal or substitution of a Credit.

“Net Worth” means, as of any date of determination, the consolidated
shareholders’ equity of the Pledgor calculated in accordance with GAAP.

“NYUCC” means the Uniform Commercial Code from time to time in effect in the
State of New York.

“Person” means any individual, corporation, partnership, joint venture,
foundation, association, joint-stock company, trust, unincorporated
organization, government or any political subdivision thereof or any agency or
instrumentality of any thereof.

“Securities Intermediary” means a Person that (a) is a “securities intermediary”
as defined in Section 8-102(a)(14) of the NYUCC and (b) in respect of any U.S.
Government Obligations, is also a “securities intermediary” as defined in 31
C.F.R. 357.2.

“Secured Obligations” has the meaning specified therefor in Section 3 hereof.

“Security Control” means “control” as defined in Section 9-115(1)(e) of the
NYUCC.

“Security Entitlement” means (a) security entitlement” as defined in
Section 8-102(a)(17) of the NYUCC (except in respect of a U.S. Government
Obligation); and (b) in respect of any U.S. Government Obligation, a “security
entitlement” as defined in 31 C.F.R. 357.2 which, to the extent required or
permitted by the Federal Book-Entry Regulations, is also a “security
entitlement” as defined in Section 8-102(a)(17) of the NYUCC.

“STRIPS” has the meaning thereof set forth in Section 357.2 of the Federal
Book-Entry Regulations.

 

15



--------------------------------------------------------------------------------

“Total Capital” means the consolidated shareholders equity of the Group
calculated in accordance with GAAP plus the consolidated debt obligations of the
Group.

“U.S. Government Obligations” means all of the United States Treasury securities
(including STRIPS) maintained in the commercial book-entry system entitled
Treasury/Reserve Automated Debt Entry System (“TRADES”) pursuant to the Federal
Book-Entry Regulations or pursuant to a successor system.

“Voting Interests” of any Person means shares of capital stock issued by a
corporation, or equivalent equity interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

 

  (b) NYUCC Terms. Terms defined or referenced in the NYUCC and not otherwise
defined or referenced herein are used herein as therein defined or referenced.
In particular, the following terms are used herein as defined or referenced in
the respective NYUCC sections indicated below: “Account”: Section 9-106;
“Entitlement Order”: Section 8-102(a)(8); “Financial Asset”:
Section 8-102(a)(9); “Instrument”: Section 9-105(I)(i); “Investment Property”:
Section 9-115(1)(f); “Person”: Section 1-201(30); “Securities Account”:
Section 8-501(a); “Security”: Section 8-102(a)(15).

 

16